          Case 2:19-bk-14693-BR Doc 4 Filed 04/27/19 Entered 04/27/19 21:34:07                                              Desc
                              Imaged Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-14693-BR
Got News, LLC                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: llewisC                      Page 1 of 1                          Date Rcvd: Apr 25, 2019
                                      Form ID: ccdn                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 27, 2019.
db             +Got News, LLC,   5812 Temple City Blvd, #402,   Temple City, CA 91780-2112

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 24, 2019 at the address(es) listed below:
              John N Tedford   on behalf of Debtor   Got News, LLC jtedford@dgdk.com,
               danninggill@gmail.com;jtedford@ecf.inforuptcy.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
                                                                                            TOTAL: 2
         Case 2:19-bk-14693-BR Doc 4 Filed 04/27/19 Entered 04/27/19 21:34:07                                          Desc
                             Imaged Certificate of Notice Page 2 of 2
                                        United States Bankruptcy Court
                                         Central District of California
In re:                                                            CHAPTER NO.:   7
Got News, LLC
                                                                  CASE NO.:   2:19−bk−14693−BR

                            CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:

A. You must cure the following within 14 days from filing of your petition:

    Statement About Your Social Security Numbers (Official Form 121) (Individual Debtors only) [FRBP 1007(f); LBR 1002−1]
    Corporate Resolution Authorizing Filing of Petition required for Chapter 7 and 11. [Court Manual, section 2.1]
    Corporate Ownership Statement as specified by LBR 1007−4
    Statement of Related Cases (LBR Form 1015−2) [Information required by LBR 1015−2]
    Disclosure of Compensation of Attorney for Debtor (Official Form 2030). [11 U.S.C. § 329; FRBP 2016(b)]
    Verification of Master Mailing List of Creditors [LBR 1007−1(a)] (LBR Form F1007−1)

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms




For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                Chapter 7    Original only

Please return the original or copy of this form with all required items to the following location:

                 255 E. Temple Street, Room 100, Los Angeles, CA 90012
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: April 24, 2019                                                         For the Court
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form ccdn − Rev 01/2018)                                                                                                        1/
